Exhibit (10)(iii)28 EMPLOYMENT AGREEMENT AGREEMENT by and between CH Energy Group Inc. ("Energy Group"), a New York corporation, and James P. Laurito (the "Executive"), dated as of the 16th day of November, The Board of Directors of Energy Group (the "Board") has determined that it is in the best interests of Energy Group and its shareholders to assure that Energy Group will have the continued dedication of the Executive, notwithstanding the possibility, threat or occurrence of a Change of Control (as defined below) of Energy Group.The Board believes it is imperative to diminish the inevitable distraction of the Executive by virtue of the personal uncertainties and risks created by a pending or threatened Change of Control and to encourage the Executive's full attention and dedication to Energy Group currently and in the event of any threatened or pending Change of Control, and to provide the Executive with compensation and benefits arrangements upon a Change of Control which ensure that the compensation and benefits expectations of the Executive will be satisfied and which are competitive with those of other corporations.Therefore, in order to accomplish these objectives, the Board has caused Energy Group to enter into this Agreement with the Executive. NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1.
